ICJ_082_ArbitralAward1989_GNB_SEN_1991-11-12_JUD_01_ME_07_FR.txt. 120

OPINION DISSIDENTE COMMUNE
DE MM. AGUILAR MAWDSLEY ET RANJEVA

1. Tout en souscrivant aux décisions et à l’analyse de la Cour sur
l’inexistence et l’abus de procédure, nous tenons à expliquer notre désac-
cord sur l'interprétation que la Cour, par le vote de la majorité de ses
membres, donne aux règles de droit dont l’application a abouti au rejet de
la requête en nullité de la sentence attaquée. Nous sommes convaincus
que la Cour devait prononcer la nullité absolue de la sentence du 31 juillet
1989 attaquée, ainsi que l’a indiqué notre vote au paragraphe 2 du dis-
positif du présent arrêt. Mais dans la mesure où cette conviction n’a pas
été suivie par la Cour, rien n’interdisait d'émettre un vote positif ou néga-
tif au paragraphe 3 relatif aux effets de la validité de la sentence.

2. L'affaire est d’une importance particulière en raison des problèmes
de méthode judiciaire et arbitrale qu’elle soulève. Elle présente des diffi-
cultés particulières car il s’agit d’un de ces cas dans lesquels la solution
adoptée par la Cour dépend de la manière dont les problèmes sont
abordés. Une approche fondée sur une démarche principalement tech-
nique ne peut pas donner satisfaction dans la mesure où elle ne permet pas
de résoudre les interactions permanentes entre la norme et les méthodes
d'interprétation de ladite norme. En effet l'examen de la nullité/validité
voire de l’invalidité d’une sentence arbitrale amène à se prononcer sur la
validité épistémologique de l’interprétation retenue par la juridiction
arbitrale.

3. Dans le présent cas, on observera tout d’abord que, tout en validant
la sentence arbitrale, la Cour n'a pas, à juste titre, hésité à mettre en
évidence les lacunes et les faiblesses de celle-ci. Par ailleurs, les Parties au
litige, par-dela les déclarations de principe, ont annoncé qu’elles étaient
disposées à aménager de manière judiciaire et/ou conventionnelle les
effets d’une nullité, éventuellement acquise, de la sentence attaquée. La
Guinée-Bissau a introduit une nouvelle requête au fond dont les conclu-
sions ont été reportées dans le texte de l’arrêt, tandis que le Sénégal se
déclare prêt à envisager soit des négociations soit un recours devant la
Cour de céans. Cette volonté convergente des Parties en faveur d’une
solution définitive de l’ensemble du différend sur la base du droit doit être
approuvée et pleinement appuyée. Toujours est-il que, sur le plan du droit
strict, aucune certitude ne peut être établie quant à une solution définitive
du différend opposant la Guinée-Bissau au Sénégal et ce malgré une
procédure déjà trop longue, très complexe et excessivement onéreuse

71
121 SENTENCE ARBITRALE (OP. DISS. AGUILAR MAWDSLEY ET RANJEVA)

pour des Etats dont les économies, principalement pour la Partie deman-
deresse, sont tributaires des ressources de la mer !.

4. En raison de la nature de la compétence de la Cour internationale de
Justice, dans la mesure où la présente procédure ne relève ni de l’appel ni
de la cassation, mais d’un recours en annulation, nous nous abstiendrons
de critiquer quant au fond les décisions du Tribunal arbitral qui relèvent
de la responsabilité collégiale de ce Tribunal. Par ailleurs, en raison de la
nouvelle requête introduite par la Guinée-Bissau, certaines questions
doivent être in petto considérées comme pendantes devant la Cour.

5. Mais, comme organe judiciaire principal de la communauté interna-
tionale, la Cour internationale de Justice, à notre avis, a une mission spéci-
fique : assurer la promotion de la paix et de la sécurité internationales et le
développement des relations amicales entre les Etats, c’est-à-dire le règle-
ment pacifique, par la voie juridictionnelle entre autres, des différends qui
opposent les Etats. A ce titre, elle est naturellement incitée, en raison de
son recrutement et de la représentation des principaux systémes juridi-
ques, à soutenir les solutions arbitrales, même si elle peut être amenée a
porter un regard critique vis-a-vis des sentences arbitrales, dés lors qu’est
posée la question du respect par l’arbitre du droit processuel, et à se
montrer exigeante quant au caractère évident de l’autorité d’une sentence.
C’est à ce prix que pourra être mieux assise la sécurité juridique dans les
relations internationales et que sera consolidée la confiance, placée par
les Etats, notamment les Etats en développement, dans ce mode de règle-
ment des différends.

6. Trois points liés au problème de l’autorité de la sentence arbitrale du
31 juillet 1989 soulèvent de notre part des observations critiques:

I. L'autorité de la sentence arbitrale du 31 juillet 1989 et l’autorité de la
chose jugée;
I]. La question de la solution définitive de l’ensemble du différend
opposant la Guinée-Bissau et le Sénégal;
IT. La défaillance du Tribunal arbitral et l’excès de pouvoir.

I. L’AUTORITE DE LA SENTENCE ARBITRALE DU 31 JUILLET 1989
ET L’AUTORITE DE LA CHOSE JUGÉE

7. L’omission du recours au concept juridique de l’autorité de la chose
jugée mérite d’être relevée. En effet, la présomption irréfragrable de vérité
légale qui est attachée à une décision de justice devenue définitive est une
institution commune à tous les systèmes de droit et sert de fondement au

1 Une référence à l’article 33, paragraphe 1, de la Charte des Nations Unies, par
analogie à l’article 279 de la convention des Nations Unies sur le droit de la mer, aurait
été la bienvenue.

72
122 SENTENCE ARBITRALE (OP. DISS. AGUILAR MAWDSLEY ET RANJEVA)

caractère obligatoire des sentences juridictionnelles. Dans nos observa-
tions préliminaires, nous avons rappelé que la Cour a critiqué la sentence.
En outre, différents faits regrettables ont émaillé la procédure arbitrale.
Nous relèverons notamment: la méthode et la durée excessivement
longue de la procédure arbitrale; la technique de travail du Tribunal;
l’absence injustifiée d’un arbitre; la déclaration du président du Tribunal;
le caractère inachevé de la délimitation après les travaux du Tribunal
arbitral. Prises isolément ces critiques peuvent ne pas être suffisantes
pour justifier en droit strict la nullité de la sentence attaquée. Mais,
envisagées de manière cumulative, ces objections constituent un faisceau
de faits qui, d’une part, sont de nature à faire naître un doute très sérieux
qui affecte directement la valeur intrinsèque d’une décision de justice et
qui, d’autre part, sont la cause d’effets destructeurs quant à l'autorité
méme de la sentence, et de sa capacité a servir de base au réglement du
différend.

8. Pour la Cour, sur le plan de la technique juridique, il n’y aurait eu
aucune difficulté à rejeter la requête de la Partie demanderesse en lui
opposant, d’une part, les dispositions de l’article 10 du compromis d’arbi-
trage et, d’autre part, la règle de l’autorité de la chose jugée avec ses consé-
quences de droit. Une telle réponse aurait été acceptable sur le plan du
formalisme juridique et aurait eu le mérite de la simplicité. Mais la
démarche retenue est critiquable pour la raison suivante: la Cour, après
avoir constaté que le Tribunal a accompli de façon correcte sa mission, se
livre ensuite à sa propre analyse de la nature de la relation qui existe entre
la première et la seconde question de l’article 2 du compromis d’arbitrage.

A notre avis, la Cour aurait dû compléter cette démarche en mettant
bien en évidence l'interaction qui existe entre les griefs formulés contre la
sentence et son environnement, d’une part, et l’autorité de la chose jugée,
d’autre part. En effet la valeur de la décision du Tribunal ne dépend pas
uniquement des qualités intrinsèques de sa démonstration; il faut aussi
tenir compte de l’ensemble des éléments qui constituent l’environnement
de la sentence attaquée.

9. Pour notre part, l'autorité de la chose jugée qui fonde l'autorité
même de toute décision judiciaire dépasse le cadre des bases axioma-
tiques du droit. Elle est une conséquence d’un faisceau de phénomènes
(actes, règles, comportement, environnement...) qui doivent être pris en
considération car ils contribuent au renforcement de la convictio juris. La
démarche et la technique judiciaires ne doivent pas être exposées à une
critique tirée de la «stratégie du soupçon ». Aussi nous paraît-il indispen-
sable que, tout en adoptant une démarche concrète, un tribunal arbitral
utilise aux fins de sa démonstration plusieurs et différentes techniques
d’argumentation de façon à étayer et à valider sa propre méthode et ses
conclusions. En l’absence de mécanisme contraignant, les conclusions
judiciaires ne peuvent obtenir l'adhésion de l'esprit, convictio juris, qu’en
faisant simultanément appel au vraisemblable, au plausible et au pro-
bable. En effet, dans un domaine différent, la logique a pu connaître un
développement important lorsque, renonçant aux seules techniques

73
123 SENTENCE ARBITRALE (OP. DISS. AGUILAR MAWDSLEY ET RANJEVA)

scolastiques, elle a fait appel a d’autres méthodes démonstratives et argu-
mentaires, notamment la mathématique.

10. Le débat judiciaire est en effet une confrontation entre deux lo-
giques formelles dont l’objet est de démontrer l’incompatibilité de la
logique de l'adversaire avec la norme et la règle de droit. Dans ces condi-
tions, le juge doit dépasser la technique de la logique formelle pour vider le
litige car «le ridicule et l’effrayant» représentent l’ultime conséquence
de cette technique d’argumentation; or seule l'intervention de considéra-
tions de fait, telles que l’expérience quotidienne, le sens de l’incertain, du
provisoire ou de l’aléatoire, peut rompre le cercle vicieux de cet univers
des formes. Ainsi la logique dialectique, dans le débat judiciaire, est
précieuse, car la solution ainsi dégagée pourra être plus raisonnablement
acceptée comme la moins mauvaise des possibles à défaut d’être la meil-
leure. Il est en effet hautement souhaitable qu’une décision juridiction-
nelle apparaisse comme raisonnable et juste grâce à une compréhension
pédagogique de la démarche du juge. Malheureusement, la logique
formelle répond rarement de façon immédiate à ces considérations.

11. Si le tribunal arbitral est tenu de donner suite à cette exigence
d’autorité, on ne peut ignorer aussi le droit des parties de bénéficier d’une
bonne administration de la justice. En effet, la justice internationale tire
toute son autorité de la confiance que les parties lui portent et il n’est que
Justice que cette confiance ne puisse être ébranlée ou altérée.

12. Ces considérations sont sources d’ obligations pour le tribunal et les
arbitres; à titre énonciatif, quelques-unes peuvent être rappelées à l’occa-
sion de cette affaire: courtoisie des membres du tribunal; transparence de
la méthode judiciaire observée; démarche réflexive et démonstrative;
règlement définitif de l’ensemble du différend soumis à la justice selon les
termes, l’objet et le but du compromis d'arbitrage; célérité de la délibéra-
tion. Le tribunal arbitral et les membres ont l'obligation impérative de
veiller à ce que la plénitude de l’autorité soit conférée à la chose jugée.
C’est la raison pour laquelle nous sommes convaincus qu’une décision
dont l'autorité est fortement contestée perd une très large part de sa
valeur juridique; sa «remise en cause» la prive de l’autorité de la chose
jugée.

II. LA QUESTION DE LA SOLUTION DÉFINITIVE DE L'ENSEMBLE DU DIFFEREND
OPPOSANT LA GUINEE-BISSAU ET LE SENEGAL

13. Dans le paragraphe 66 de l'arrêt, la Cour établit un constat d’une
importance capitale pour la pratique et l’avenir de l’arbitrage. L'exercice
de la compétence a amené le Tribunal à renoncer à résoudre complète-
ment le différend qui, lors de la signature du compromis, opposait les
Parties en ce qui concerne la délimitation des espaces maritimes relevant
de chacune d’entre elles. Nous n’insisterons pas sur les conséquences
particulièrement lourdes pour deux Etats en développement d’un tel

74
124 SENTENCE ARBITRALE (OP. DISS. AGUILAR MAWDSLEY ET RANJEVA)

résultat. Le Tribunal arbitral avait l’obligation de régler définitivement et
complètement le différend qui lui était soumis, selon les termes du
compromis en général, dont l’article 2 n’est qu’un simple élément. A titre
de simple référence à différents systèmes juridiques nationaux, nous
aimerions évoquer le système dit de l’économie de procédure qui est plus
contraignant. Selon ce principe, les juges saisis d’un problème ont l’obli-
gation de chercher les moyens qui permettent de vider l’ensemble d’un
différend, dans les meilleurs délais possibles et au moindre coût pour les
parties. Il nous paraît souhaitable que le juge international prenne en
considération ces idées pratiques en raison de la nature très complexe du
contentieux international.

14. Pour la Cour, le résultat de la sentence attaquée est directement lié à
la rédaction du compromis d’arbitrage. Nous pensons qu’il n’appartient
pas à la Cour de confirmer ou d’infirmer le raisonnement de la juridiction
arbitrale quant à la qualité de la rédaction du compromis que les Parties
ont conclu: la Cour a le devoir de vérifier que le Tribunal a fait une
correcte et satisfaisante application des règles d'interprétation des traités,
en l'occurrence du compromis d’arbitrage. Dans ces conditions, la ques-
tion est de déterminer si une interprétation fondée exclusivement sur une
analyse littérale des neuf mots introductifs de la seconde question posée
au Tribunal est suffisante pour dégager le contenu de la volonté commune
des Parties. Nous souscrivons pleinement aux développements consacrés
par M. Weeramantry aux règles qui régissent l'interprétation des conven-
tions internationales. Il appartient à la juridiction saisie de tenir simulta-
nément compte des trois éléments constitutifs d’un accord international:
la lettre, l’objet et le but de l’accord. La difficulté inhérente à l’interpréta-
tion du compromis d’arbitrage tient à la double nature de cet instrument:
acte diplomatique, le compromis est un élément qui fournit de nouvelles
données aux négociations entre les Parties; mais, acte juridique, le
compromis détermine les éléments qui structurent l’objet du différend.
Aussi nous apparaît-il insuffisant de se limiter à une simple analyse litté-
rale.

Rappeler au Tribunal la règle de l'interprétation syncrétique ou
symbiotique des trois éléments susmentionnés n’est pas rechercher une
autre signification de l'accord; c’est simplement respecter dans toute sa
plénitude la volonté des Parties, exercice difficile s’il en est.

15. Dans la présente affaire de la sentence arbitrale, la Cour, rejoignant
en cela le président du Tribunal arbitral, M. Barberis, constate que la
sentence n’a pas délimité l’ensemble des territoires maritimes qui relèvent
respectivement de la Guinée-Bissau et du Sénégal. En outre, elle a accepté
la démarche du Tribunal qui a réduit les termes du problème à une ques-
tion de succession d’Etats: maintien en vigueur de l’échange de lettres
franco-portugais de 1960. Nous souscrivons certes sans difficulté au prin-
cipe selon lequel n’existe pas pour le juge international une obligation
analogue à celle édictée par l’article 4 du Code civil français, principe
rappelé par le Tribunal arbitral égypto-israélien dans l’affaire de Taba:
«The Tribunal has not the task to determine the course of the boundary

75
125 SENTENCE ARBITRALE (OP. DISS. AGUILAR MAWDSLEY ET RANJEVA)

from BP 91 to the shore and beyond.» (Jnternational Legal Materials,
vol. 27, n° 4, p. 82.) Mais sans avoir à substituer ses propres motivations à
celles du Tribunal arbitral, la Cour a, de notre point de vue, le devoir
d’évoquer le silence du Tribunal arbitral sur la contradiction évidente et
immédiate entre les résultats de la sentence et quelques observations de
caractère littéral, indiscutables, telles que:

1) L’appellation du Tribunal:

TRIBUNAL ARBITRAL TRIBUNAL ARBITRAL
POUR LA DETERMINATION PARA A DETERMINAÇÂAO
DE LA FRONTIÈRE MARITIME DA FRONTEIRA MARITIMA
GUINEE-BISSAU/SENEGAL GUINE-BISSAU/SENEGAL

2) Le préambule du compromis du 12 mars 1985 — le but du traité:

« Reconnaissant qu’ils n’ont pu résoudre par voie de négociation
diplomatique le différend relatif à la détermination de leur frontière
maritime,

Désirant, étant donné leurs relations amicales, parvenir au règle-
ment de ce différend dans les meilleurs délais, et à cet effet ayant
décidé de recourir à un arbitrage ».

3) L'objet du différend selon le Tribunal arbitral dans la sentence:

«27. Le seul objet du différend soumis par les Parties au Tribunal
porte donc sur la détermination de la frontiére maritime entre la
République du Sénégal et la République de Guinée-Bissau, question
qu’elles n’ont pu résoudre par voie de négociation. »

Le silence du Tribunal arbitral sur ces données simples est critiquable et
ce n’est pas réclamer une interprétation autre de la convention que d’inter-
peller la sentence sur la validité d’un raisonnement linéaire, au surplus
unilatéral, et sa cohérence intrinsèque. Contrairement à l’avis exprimé par
la Cour au paragraphe 55, nous pensons que c’est la conclusion qui doit
être lue à la lumière du titre du Tribunal, du but du traité et de la définition
du différend et non l’inverse.

16. Que la proposition conditionnelle de la question 2 soit source de
difficultés pour l’interprétation de la convention, c’est l'évidence même,
mais semble avoir été oublié le fait que ces neuf mots introductifs repré-
sentent le prix diplomatique du règlement du différend par voie arbitrale.
Par ailleurs, il appartenait au Tribunal d'assurer une présentation cohé-
rente de toutes les données du différend dans le cadre d’une interprétation
correcte et complète du traité. Tout est par ailleurs dit et donné dans le
compromis pour que des travaux du Tribunal puisse sortir une ligne fron-

76
126 SENTENCE ARBITRALE (OP. DISS. AGUILAR MAWDSLEY ET RANJEVA)

tière. L’échec du Tribunal arbitral dans l’accomplissement de sa mission
est un facteur suffisamment grave qui porte préjudice à l’institution arbi-
trale elle-même. Aussi estimons-nous que la Cour devait prendre la
responsabilité de poursuivre jusqu’à son terme son analyse en tirant la
conclusion juridique de son constat de carence et d'échec.

Ii. LA DÉFAILLANCE DU TRIBUNAL ARBITRAL
ET L’EXCES DE POUVOIR

17. Contrairement à la position de la majorité des membres de la Cour,
nous estimons que le Tribunal arbitral avait l’obligation juridique de four-
nir une réponse explicite, et par un vote spécifique, à la seconde question
de l’article 2 du compromis d’arbitrage, sur la base d’une pleine motiva-
tion.

18. Les observations de la Cour rappelant la pratique normale des juri-
dictions arbitrales méconnaissent la nature juridique de ces pratiques en
les reléguant au seul domaine des faits. En droit le juge manque grave-
ment à sa mission lorsqu'il décide de ne pas répondre à une question. En
effet, la question énonce les termes de la difficulté dont la solution est
demandée au juge; la question constitue, dès lors, la cause juridique de la
procédure juridictionnelle, qu’elle soit judiciaire ou arbitrale. Sur le plan
diplomatique l’énoncé de la question souligne l’importance du problème
soulevé. La doctrine estime que «le Tribunal doit juger tout point prévu
au compromis, fût-il d’avis qu’il n’y a pas lieu de l’examiner» (voir A.
Balasko, Causes de nullité de la sentence arbitrale en droit international
public, Paris, Pedone, 1938, p. 200; en ce sens voir P. Fauchille, Traité de
droit international public, Paris, 1926, première partie, t. III, p. 548). A
l’appui de cette idée, on peut rappeler la jurisprudence de la Cour interna-
tionale de Justice dans l’affaire du Détroit de Corfou:

« Aux termes de la première question du compromis, la Cour est
invitée à répondre aux deux points suivants:

i) l’Albanie est-elle responsable, selon le droit international, des
explosions et des dommages et pertes humaines qui en seraient
suivis, et

ii) ya-t-il le cas de réparations à donner?

Ce texte a fait naître certains doutes. Si la réponse au premier point
est affirmative, il en résulte déjà que réparation est due et il aurait été
superflu d’ajouter le deuxième point, à moins que dans l’esprit des
Parties ce point visat quelque chose de plus qu’une simple déclara-
tion, aux termes de laquelle la Cour constaterait que réparation est
due. Il serait en effet contraire aux règles d’interprétation générale-
ment reconnues de considérer qu’une disposition de ce genre, insérée
dans un compromis, soit une disposition sans portée et sans effet. A
cet égard, la Cour se réfère à l’opinion exprimée par la Cour perma-

77
127 SENTENCE ARBITRALE (OP. DISS. AGUILAR MAWDSLEY ET RANJEVA)

nente de Justice internationale à propos de questions d’interpréta-
tion semblables. Dans l’avis consultatif n° 13 en date du 23 juillet
1926, cette Cour s’est exprimée comme suit (Série B n° 13, p. 19):
« Mais, pour autant qu'il s’agit de la question spécifique de compé-
tence, actuellement débattue, il peut suffire d'observer que la Cour,
en déterminant la nature et l'étendue d’une disposition, doit envisa-
ger ses effets pratiques plutôt que le motif prédominant par lequel on
la suppose avoir été inspirée.» Dans son ordonnance du 19 août 1929
dans l’affaire des Zones franches, la Cour a dit (Série À n° 22, p. 13)
que « dans le doute, les clauses d’un compromis par lequel la Cour est
saisie d’un différend doivent ... être interprétées d’une manière
permettant à ces clauses de déployer leurs effets utiles. » (Détroit de
Corfou, fond, C.LJ. Recueil 1949, p. 23-24.)

Cette obligation de fournir une réponse à chaque question posée nous
paraît plus contraignante pour une juridiction arbitrale que pour une juri-
diction judiciaire, dans la mesure où celle-ci est soumise à un corpus
précodifié de procédure, le juge arbitral étant au contraire lié corps et âme
à la volonté des Etats parties au différend.

Les observations de la Cour et la jurisprudence qu’elle invoque dans le
paragraphe 50 de l’arrêt ne sont pas suffisantes pour justifier la décision
de non-réponse à la seconde question bien que des éléments de fait puis-
sent être rapprochés du présent cas: l'existence d’une condition préalable
à la réponse à la question suivante. En premier lieu, la décision de non-
réponse à la seconde question dans l’affaire de |’ Interprétation des traités
de paix conclus avec la Bulgarie, la Hongrie et la Roumanie, deuxième phase,
est précédée d’un constat de carence; car la Cour explique qu’il y aurait
commission d’un excès de pouvoir si sa décision devait se substituer à la
volonté des Parties (C.1.J. Recueil 1950, p. 230), tandis que, dans l’affaire
de l’Interprétation de l'accord gréco-bulgare du 9 décembre 1927, la Cour
permanente n’a pas manqué de relever l'incidence éventuelle de la non-
réponse à la seconde question sur l’économie générale du questionnaire
administré à la juridiction (C.P.J.I. série A/B n° 45, p. 87). Or nous avons
relevé des lacunes de cette nature dans la sentence: l’éventualité d’un
excès de pouvoir en cas de réponse à la seconde question, compte tenu de
la réponse à la première, méritait une explication du Tribunal, tandis que
les effets de la réponse à la première question sur l’économie générale du
compromis ont fait l’objet d’un silence des arbitres que nous critiquons.
Mais en second lieu, en matière d’obligation de fournir une réponse à chaque
question, la jurisprudence invoquée par la Cour est peu appropriée. En
effet, dans les trois cas cités, il s’agit d’avis consultatifs et non de décisions
contentieuses. L'article 65 du Statut de la Cour est permissif. I] donne à la
Cour le pouvoir d'apprécier si les circonstances de l’espèce sont telles
qu’elles doivent la déterminer à ne pas répondre à une demande d’avis
(C.LJ. Recueil 1950, p. 72) et ce dans la mesure où «la demande d'avis a un
objet ... plus limité. Elle tend exclusivement à obtenir de la Cour certaines
précisions juridiques...» (ibid., p. 70). Cette différence de nature explique

78
128 SENTENCE ARBITRALE (OP. DISS. AGUILAR MAWDSLEY ET RANJEVA)

les limites de la transposition de la procédure consultative dans le cadre
d’une procédure contentieuse dont l’objet est la consécration d’un droit.

19. Contrairement à la position de la majorité des membres de la Cour,
nous sommes convaincus qu’en statuant infra petita et, en décidant de ne
pas répondre à la seconde question, le Tribunal a commis un excès de
pouvoir par omission et ce sans motivation.

20. En exerçant la compétence de la compétence, le Tribunal arbitral
a-t-il effectivement accompli de manière licite la mission qui lui était
dévolue, en ne justifiant pas de façon complète, à notre avis, son refus de
réponse à la seconde question ? La Cour se déclare satisfaite de la motiva-
tion brève mais jugée suffisante que le Tribunal a utilisée pour justifier sa
décision. La concision et la clarté sont effectivement des qualités rares,
mais le problème n’est pas d’ordre quantitatif — il ne s’agit pas d’appré-
cier la longueur et les qualités littéraires et artistiques d’un raisonnement
— mais d’ordre épistémologique. Quelle est la validité du recours à la
conclusion logique pour justifier la non-réponse à la seconde question,
décision non consacrée explicitement ni par un vote ni par un dispositif
exprès ?

21. L’argumentation tirée de la conclusion logique est concevable, si
les relations de cause à effet entre. les deux propositions ont un caractère
inéluctable. Or, dans le cas présent, ce trait de caractére n’est pas établi de
façon évidente. Prises isolément, l’opinion dissidente du troisième arbitre
ainsi que la déclaration du président du Tribunal remettent en cause les
conclusions susceptibles d’être déduites de la proposition retenue par le
Tribunal. En effet la déclaration de M. Barberis est en contradiction avec
le texte de la sentence dans la mesure où elle reconnaît que le Tribunal a
failli à sa compétence alors qu’il avait l’obligation d'accomplir jusqu’à son
terme sa mission.

22. D’une manière générale, la valeur démonstrative de la conclusion
logique se conçoit aisément dans les rapports de causalité. En revanche la
logique juridique relève plus des relations d’imputabilité. La conclusion
logique, dans ces conditions, peut apparaître pertinente lorsqu’en droit il
s’agit d’assurer l’effectivité, la consolidation d’un droit déjà consacré. Au
contraire, elle est nettement insuffisante pour justifier le rejet d’une
requête tendant à obtenir le respect d’un droit; en refusant purement et
simplement de prêter attention à d’autres prémisses, elle constitue une
affirmation de principe et n’apparaît pas comme une technique démons-
trative. Dans le cas de rejet d’une demande, la conclusion logique équi-
vaut à une absence de motifs. Pour ces raisons, nous estimons que la
non-réponse à la seconde question du compromis et le refus de joindre
une carte à la sentence traduisent un défaut de motivation. Cette défail-
lance du Tribunal est-elle constitutive d’excés de pouvoir par omission?

23. L’article 35 du modèle de règles sur la procédure arbitrale, élaboré
par la Commission du droit international, met un terme au débat théo-
rique sur la consécration de l’excès de pouvoir du tribunal comme cause
de nullité d’une sentence arbitrale. De manière simple, on peut décrire
l’excès de pouvoir comme la transgression par une juridiction compétente

79
129 SENTENCE ARBITRALE (OP. DISS. AGUILAR MAWDSLEY ET RANJEVA)

du cadre juridique de sa mission. Il «consiste en toute violation, toute
méconnaissance, tout dépassement ou toute omission des dispositions de
l’accord d’arbitrage...» (Balasko, op. cit., p. 153). Dans un arbitrage, le
compromis indique les décisions et les actes que le tribunal doit prendre
ou édicter. Les dispositions du compromis, préambule et corpus, lient de
façon impérative la compétence du tribunal arbitral; en revanche ce
dernier jouit d’une compétence discrétionnaire pour la détermination, de
manière explicite, des modalités par lesquelles l’arbitre parvient à ces
décisions et ce afin d’écarter tout soupçon de nature à altérer l’autorité de
la sentence. Dans ces conditions, l'excès de pouvoir de l’arbitre peut être
commis par action ou par omission. Faute par le tribunal de statuer sur un
point prévu par le compromis, il y a excès de pouvoir infra petita. La
présente affaire de la sentence du 31 juillet 1989 représente un de ces cas
exceptionnels.

24. À contrario, nous pensons qu’il appartenait au Tribunal de démon-
trer en quoi pouvait représenter un excès de pouvoir l'achèvement de la
détermination de la ligne unique de frontière maritime entre la Guinée-
Bissau et le Sénégal, et ce au regard de la réponse à la première question
qu’énongait l’article 2. Cette omission, à notre avis, est un manquement
grave du Tribunal à sa mission.

25. Le refus de joindre une carte constitue ouvertement une autre
violation des dispositions du compromis, pour les mêmes motifs que la
décision de non-réponse à la seconde question. Si effectivement le Tribu-
nal a estimé inutile l’établissement d'une carte en l’absence d’une part
d’une réponse à la seconde question et d’autre part d’une délimitation
globale de l’ensemble des espaces maritimes par une ligne frontière
unique, la Cour se devait, à notre avis, compte tenu de cette défaillance, de
contester le bien-fondé de la sentence dès lors qu’était en jeu le respect du
droit des Parties à une bonne administration de la justice internationale.

(Signé) Andrés AGUILAR MAWDSLEY.

(Signé) Raymond RANJEVA.

80
